Exhibit 10.5

AUDIT COMMITTEE CHARTER

POPE MGP, Inc.

As revised October 2003

I. PURPOSE

The primary function of the Audit Committee (“Committee”) is to assist the Board
of Directors of Pope MGP, Inc. in fulfilling its oversight responsibilities for
Pope Resources and its subsidiaries (the “Partnership”) with respect to the
following:


  • Accounting and financial reporting,

  • Assessment and management of risk and the related internal control
environment,

  • Compliance with laws and regulations, and

  • Internal and external audit processes.


In fulfilling its responsibilities, the Committee will:


  • Serve as an independent and objective party to monitor the Partnership’s
financial reporting process and internal control system,

  • Have sole authority for appointment, retention, and firing of independent
accountants,

  • Approve all audit and non-audit services provided to the Partnership by the
independent accountants,

  • Review and evaluate the audit efforts of the independent accountants and the
Partnership’s internal audit activities,

  • Facilitate an open avenue of communication among the independent
accountants, internal audit, and the Board of Directors,

  • Establish procedures for receiving and treating concerns (including
anonymous ones from Partnership employees) regarding accounting, internal
accounting controls and auditing and ensure that such concerns are treated
confidentially with no threat of retaliation to the party surfacing the concern.


The Committee will have the complete and unrestricted authority and funding to
conduct investigations into any matters within the Committee’s scope of
responsibilities. The Committee shall be empowered to retain independent counsel
and other professionals to assist in the conduct of any investigation.

The Committee will primarily fulfill these responsibilities by carrying out the
activities enumerated in Section III of this Charter.

--------------------------------------------------------------------------------


Audit Committee Charter
Pope MGP, Inc.
Revised October 2003

II. COMPOSITION, MEETINGS AND ADMINISTRATIVE MATTERS

Number of Directors: The Committee shall be comprised of three or more directors
as determined by the Board.

Independence of Directors: Each member of the Committee shall be an independent
director. A director shall be considered “independent” if he or she is free from
any relationship that may interfere with the exercise of his or her independence
from management and the Partnership or independent judgement as a member of the
Committee.

Committee Member Qualifications: All members of the Committee shall have a
working familiarity with basic finance and accounting practices and be able to
read and understand financial statements at the time of their appointment.

Designation of “Financial Expert”: The Committee will designate at least one of
its members in the Partnership’s annual Form 10-K as a “financial expert” so
defined under SEC rules.

Appointment of Committee Members: The Members of the Committee shall be elected
by the Board at the annual meeting of the Board and shall serve until their
resignation, removal, or replacement. A Chair shall be elected by the full
Board.

Meeting Frequency: The Committee shall meet at least three times annually in
regularly scheduled meetings. The Committee shall also meet at other times as
necessary to discharge its responsibilities and as circumstances dictate.
Meetings of the Committee may be in person or telephonically.

Meeting Attendees: In addition to Committee Members, the Committee may ask that
members of Partnership management or the Partnership’s independent accountants
be present at Committee meetings. [Note: At present the Partnership does not
have a formally established internal audit function. On occasion, financial
management personnel perform reviews or procedures that emulate this function.
As such, the Committee may ask that personnel performing such internal audit
functions be present at Committee meetings. “Internal audit” as used herein is
understood to cover that function in broad terms, whether formally or informally
established.]

Private Communications: Regularly at Committee meetings, there will be an
opportunity for Committee members to have private communications with each of
management, the financial officers, internal audit, and the independent
accountants. As part of its job to foster open communication, the Committee
should meet at least annually with the independent accountants in separate
executive session to discuss any matters that the Committee or the independent
accountants believe should be discussed privately.

Minutes: The Committee Chair shall appoint an individual to prepare minutes for
each meeting. Draft minutes shall be distributed to Committee members, for
approval at the next meeting. Approved minutes shall be submitted to the Board
of Directors for ratification and such minutes shall be retained with the
permanent corporate records of the Partnership.

2 of 6

--------------------------------------------------------------------------------


Audit Committee Charter
Pope MGP, Inc.
Revised October 2003

Reporting to the Board: The Chair or his or her designee will report Committee
actions to the Board of Directors with such recommendations, as the Committee
may deem appropriate.

Committee Charter: Annually, the Committee shall review its Charter and, if
appropriate, propose revisions to the Board of Directors for approval.

III. DUTIES AND RESPONSIBILITIES

To fulfill its duties and responsibilities the Committee shall:

Maintain its Independence


  1. Adhere strictly to limitations on member compensation stipulated by SEC or
Nasdaq rules.


  2. Monitor rules defining “affiliated persons” so as to avoid independence
issues.


Review of Documents and Reports


  3. Review with management the Partnership’s annual financial statements and
the independent accountants’ opinion with respect to such financial statements.


  4. Review with the independent accountants the results of their audit of the
annual financial statements, including all matters required to be communicated
to audit committees under generally accepted auditing standards. Such
communications should include significant audit adjustments, significant
accounting policies and any related changes thereto, management judgments and
accounting estimates, disagreements with management, and any other difficulties
encountered during their audit.


  5. Review the Form 10-Q prior to its filing. This review may take place at a
scheduled meeting or it may take place as a result of dissemination of a draft
10-Q followed by individual responses to either management or the Committee
Chair.


  6. Review comments provided by the independent accountants relating to the
Partnerships internal controls or other related matters, and management’s
response.


  7. Review any internal reports (if applicable) to management prepared by
internal auditors and management’s response.


3 of 6

--------------------------------------------------------------------------------


Audit Committee Charter
Pope MGP, Inc.
Revised October 2003

Independent Accountants


  8. Assume direct responsibility for appointment, compensation, and oversight
of the independent accountant. The independent auditor reports directly to the
Committee.


  9. Review the independent accountants’ plan and scope relating to their audit
of the annual financial statements. Review with the independent accountants the
coordination of audit effort to assure completeness of coverage, reduction of
redundant efforts, and the effective use of audit resources.


  10. On an annual basis, review and discuss with the accountants all
significant relationships the accountants have with the Partnership to determine
and confirm the accountants’ independence. Obtain a formal written statement
from the outside auditors delineating all relationships with the Partnership.
Ensure that the CEO, CFO, Controller (or persons in equivalent positions) have
not been employed by the company’s audit firm during the 1-year period preceding
the current year audit.


  11. Ensure that the independent accountants will not provide any non-audit
services including: a) bookkeeping or other services related to the accounting
records or financial statements of the audit client; b) financial information
systems design and implementation; c) appraisal or valuation services, fairness
opinions, or contribution-in-kind reports; d) actuarial services; e) internal
audit outsourcing services; f) management functions or human resources; g)
broker or dealer, investment adviser, or investment banking services; h) legal
services and expert services unrelated to the audit; i) any other service that
the Committee determines is impermissible. The independent auditor may engage in
any non-audit service, including tax services, that is not listed above, only if
the activity is pre-approved by the Audit Committee.


  12. Ensure that the lead audit or coordinating partner and the reviewing
partner must rotate off of the audit every 5 years.


Financial Reporting Processes and Internal Controls


  13. Review with financial management the Partnership’s significant accounting
and reporting policies and any changes thereto.


4 of 6

--------------------------------------------------------------------------------


Audit Committee Charter
Pope MGP, Inc.
Revised October 2003


  14. Review with financial management the accounting treatment of individual
events or transactions that may have a significant impact on financial
reporting.


  15. Consider, through periodic discussions, the independent accountants’
judgments about the quality and appropriateness of the Partnership’s accounting
principles as applied in its financial reporting.


  16. Determine that management has implemented policies and procedures ensuring
that the Partnership’s risks are identified and that controls are adequate, in
place, and functioning properly.


  17. Consider and review with management and the independent accountants:


  The adequacy of the Partnership’s internal controls including computerized
information system controls and security. Any related significant findings and
recommendations of the independent accountants regarding internal controls
together with management’s responses thereto.


  18. Evaluate whether management is setting the appropriate tone at the top by
communicating the importance of internal controls and ensuring all individuals
possess an understanding of their roles and responsibilities.


  19. Require the independent accountant to keep the Committee timely informed
about fraud, illegal acts, and deficiencies in internal control.


Ethical and Legal Compliance


  20. Confirm that management has the proper review system in place to ensure
that the Partnership’s financial statements, reports and other financial
information (disseminated to governmental organizations and the public) satisfy
legal requirements.


  21. Evaluate the need for and related activities (if applicable) of the
Partnership’s internal audit activities. If applicable, review such activities,
organizational structure, and qualifications of internal audit resources.


  22. Review, with management and Partnership counsel, the Partnership’s
policies and procedures to minimize and monitor risks and exposures from
noncompliance with laws and regulations. Specifically consider compliance
matters pertaining to corporate securities trading policies.


5 of 6

--------------------------------------------------------------------------------


Audit Committee Charter
Pope MGP, Inc.
Revised October 2003


  23. Review and approve any extension of credit by the Partnership to a
director or officer of the Partnership or its general partners.


  24. Approve a code of ethics for senior financial officers and review it
annually for potential improvement. Obtain annually an assurance in writing from
each senior financial officer that they have complied.


  25. Establish and maintain procedures to receive, retain, and treat complaints
from employees and others about accounting, internal accounting controls, or
auditing matters. The procedures established must address “whistleblower
complaints” by establishing for the confidential, anonymous submission by
employees of concerns regarding questionable accounting or auditing matters.


  26. Review, with management and Partnership counsel, the process for
determining risks and exposures from litigation, claims and assessments,
including counsel’s assessment of specific significant matters.


  27. Perform any other activities consistent with this Charter, the Partnership
Agreement and governing law, as the Committee or the Board deems necessary or
appropriate.


6 of 6

--------------------------------------------------------------------------------